REPORTED

IN THE COURT OF SPECIAL APPEALS

          OF MARYLAND

               No. 651

        September Term, 2012




  DEANDRE RICARDO WILLIAMS

                  v.

      STATE OF MARYLAND




    Woodward,
    Zarnoch,
    Rodowsky, Lawrence F.
          (Retired, Specially Assigned),

                 JJ.




      Opinion by Woodward, J.




       Filed: October 1, 2014
          On March 30, 2011, DeAndre Ricardo Williams, appellant, was arrested in

Washington, D.C. concerning a fatal shooting in the College Park area in January 2011.

After arriving at the homicide unit in a District of Columbia police station, appellant was

charged and then placed into an interrogation room, along with two Prince George’s County

police officers, Detective Harris1 and Sergeant Gregory McDonald. Immediately prior to

being advised of his Miranda rights, appellant made the comment, “I don’t want to say

nothing. I don’t know, —”. The police then gave appellant his Miranda rights, after which

he confessed to shooting the victim.

          Appellant’s subsequent motion to suppress his confession was denied by the Circuit

Court for Prince George’s County. Thereafter, appellant and the State agreed to proceed via

a not guilty plea on an agreed statement of facts. The court convicted appellant of first

degree murder and use of a handgun in the commission of a crime of violence.2 Appellant

was sentenced to life imprisonment, with all but forty-nine years suspended for first degree

murder, and a concurrent twenty years’ incarceration for use of a handgun in the commission

of a crime of violence.

          On appeal to this Court, appellant presents two questions for our review, which we




          1
              Detective Harris’s first name does not appear either in the record or in the parties’
briefs.
          2
         The State placed all remaining charges against appellant on the stet docket. These
other charges are not relevant to the instant appeal.
have combined into one:3

             Did the suppression court err by denying appellant’s motion to
             suppress the inculpatory statement that he made to the police?

For the reasons we shall explain, we answer this question “no” and, therefore, we affirm the

judgments of the circuit court.

                                      BACKGROUND

                                  The Underlying Incident

       For context to our review of the suppression hearing and the trial court’s ruling, we

shall summarize the agreed statement of facts presented to the circuit court on February 10,

2012, when appellant entered his not guilty plea.

       On or about January 10, 2011, appellant and Stephan Weaver4 agreed to rob Justin

DeSha-Overcash of marijuana and money, at gunpoint. The next day, Weaver picked up

appellant at a Super Fresh Market in the Glendale area and drove to 38th Avenue in College



       3
           The questions posed in appellant’s brief are:

             1. Did police violate [appellant’s] right to remain silent during a
             custodial interrogation when he said, “I don’t want to say nothing. I
             don’t know, —” to which the police responded “But you don’t have
             to say nothing” but continued with the interrogation?

             2. Was [appellant’s] confession involuntary under Maryland common
             law because the police implied that [appellant] might see outside
             again if he confessed to a robbery gone bad instead of a premeditated
             murder?
       4
         Weaver was a co-defendant with appellant before the trial court. He is not,
however, a party to the instant appeal.

                                               2
Park. After Weaver parked across the street from the house where DeSha-Overcash was

living, appellant got out of the car alone and put on a ski mask. Brandishing a black ten-

millimeter handgun, appellant entered the residence at 8809 38th Avenue and announced a

robbery.

       Inside the house, a physical struggle ensued between DeSha-Overcash and appellant.

DeSha-Overcash resisted the robbery by throwing a glass jar at appellant’s head. When the

two of them struggled for the gun, appellant shot DeSha-Overcash. Appellant fled the house

and ran back to the car where Weaver was waiting. As Weaver drove off, his car was

captured by a speed camera fleeing from the scene.

       Inside the car, Weaver asked appellant what happened. Appellant told Weaver that

he shot “him,” meaning the victim, “down low.” Appellant later told the police that he

eventually threw the gun that he used during the shooting into the Anacostia River.

       During the subsequent investigation, the police recovered three fired ten-millimeter

cartridge casings from the scene of the incident, all of which were determined to have been

fired from the same unknown firearm. However, no physical evidence recovered from the

scene of the incident was ever linked to appellant.

       Additionally, an autopsy of Justin DeSha-Overcash was conducted by Dr. Russell

Alexander of the Office of the Chief Medical Examiner in Baltimore. As part of the autopsy,

Dr. Alexander recovered a ten-millimeter bullet, as well as a base jacket fragment from a

fired ten-millimeter bullet, from the victim’s abdomen. Dr. Alexander determined that the



                                             3
cause of death was multiple gunshot wounds to the abdomen and that the manner of death

was homicide.

       On March 26, 2011, the police arrested Weaver. After being advised of his rights,

Weaver confessed to conspiring with appellant to rob the victim at gunpoint by helping to

orchestrate the attempted armed robbery.

                              Appellant’s Police Interview

       On March 30, 2011, appellant was brought in for questioning at the District of

Columbia homicide unit. Prior to being questioned by Detective Harris and Sergeant

McDonald, appellant was charged with twelve criminal offenses, including first degree

murder and use of a handgun in the commission of a crime of violence. The interview took

place in an interrogation room and was videotaped by a single camera placed in a corner of

the room. It is undisputed that appellant was in police custody at the time of his being

questioned.

       Appellant admitted during his interview that he entered the house and eventually shot

the victim during an attempted robbery. According to appellant, the victim “rushed [him],”

at which point appellant “whipped the gun out.” During the ensuing struggle, appellant

explained, he shot the victim twice.

                                The Suppression Hearing

       Appellant subsequently moved to suppress his inculpatory statements, arguing that he

had unambiguously invoked his Miranda right to silence. On December 14, 2011, the circuit



                                             4
court (“the suppression court”) held a hearing on appellant’s motion to suppress. The DVD

containing the interview, and a written transcript of the interview, were admitted into

evidence as joint exhibits. At the hearing, appellant testified about his questioning by the

police. Neither Detective Harris nor Sergeant McDonald testified at the hearing.

       According to the DVD, which the suppression court viewed, and the transcript of the

interview, Detective Harris began the interview by asking appellant several ministerial,

“icebreaker” questions concerning his address, contact information, and educational

background. Appellant stated, among other things, that he had worked “[o]n and off” for

Safeway for the past six or seven years, and that he attended college for two years on a

football scholarship. The interview proceeded as follows:

           DETECTIVE HARRIS:                     (Inaudible). Heard you was fast
                                                 as lightning. Lightning. Okay.
                                                 The reason why me and Sergeant
                                                 McDonald are here, we are
                                                 investigating an incident that
                                                 happened in January. We been
                                                 working nonstop on it. Through
                                                 our investigation your name came
                                                 up, okay?

           [APPELLANT]:                          Uh-huh.

           DETECTIVE HARRIS:                     Now, what we have now are
                                                 what other people have been
                                                 saying about it. It was enough
                                                 for us to get an arrest warrant
                                                 for you, okay? What we’d like
                                                 to do is give you an opportunity
                                                 to answer any questions that we
                                                 may have, or ask us any

                                             5
                        questions that you have about
                        the incident. We want to ask
                        you questions. You can stop
                        answering at any time. You
                        don’t have to talk to us. We
                        want you to talk to us, to be
                        honest with you. Like I say, it’s
                        your prerogative. Like I said,
                        you can talk to us about anything.
                        If you are wondering what we
                        may have to say, this is your
                        opportunity to say, okay.

[APPELLANT]:            What’s the incident?

DETECTIVE HARRIS:       Huh?

[APPELLANT]:            I said what’s the incident?

DETECTIVE HARRIS:       What’s the answer to what?

[APPELLANT]:            I said what’s the incident?

DETECTIVE HARRIS:       Well, we’ll get into it after I, if
                        you want to know about it, if
                        you want to know what we’re
                        talking about, I’m going to have
                        to read you your rights. You
                        have the right to talk to us, you
                        have the right not to talk to us.
                        You have the right to talk to us
                        and stop talking at any time.
                        You understand that? Like I
                        said, we’d like to lay everything
                        out for you and then sit back and
                        listen to what you have to say.
                        We’ll listen to anything that you
                        have to say. Anything. You can
                        dispute anything that we might
                        say, and then we’ll listen to you.

                    6
                        You understand that? Okay.

                        Like I said, all we have at this
                        point is what we’ve heard up to
                        this point. We would love to hear
                        from you. You understand?
                        We’re fair. You’ve probably got
                        two of the fairest people at the
                        Homicide Unit talking to you
                        right now, okay? Like I said,
                        that’s your prerogative. Like I
                        said, we’d love to lay it out and
                        get you to talk to us, but like I
                        said, you don’t have to. But we
                        would love for you to talk to us,
                        and we can stop so you can see
                        exactly where we’re coming from
                        and go from there.

                        Is that something you’d like to do?

[APPELLANT]:            I don’t even know what’s going
                        on. That’s why I ask you what’s
                        the incident.

DETECTIVE HARRIS:       That’s what I said. I can read
                        you your rights. Like I said,
                        after that, we can talk. Like I
                        said, if you don’t like what I’m
                        saying you ain’t got to say
                        nothing.

[APPELLANT]:            I don’t know what’s going on, so
                        I—

DETECTIVE HARRIS:       Okay. This incident happened
                        January in College Park.
                        Through our investigation your
                        name came up. Like I said, this
                        is your opportunity to say, yeah,

                    7
                         you were involved or no, you
                         weren’t involved.

[APPELLANT]:             I don’t know anything about
                         what you all are talking about.

SERGEANT MCDONALD:       Well, we can get to that. We got
                         to go over your, your rights,
                         first.

[APPELLANT]:             I know. I still, I don’t know
                         what,—

SERGEANT MCDONALD:       I understand that. I understand
                         that. But we got to go through
                         the process. Before we can ask
                         you were you involved, we got
                         to,—

DETECTIVE HARRIS:        We got stuff we got to take care
                         of before we,—

[APPELLANT]:             Yeah, I understand that. I still
                         don’t know,—

SERGEANT MCDONALD:       I understand that. But we still got
                         to go through the process, though.
                         You know. We want to talk to
                         you, but we got to go through the
                         process.

DETECTIVE HARRIS:        We want to lay everything out to
                         you, but you have to agree to, you
                         want to at least hear what we have
                         to say, and that’s fine. But you say
                         you don’t, once we read you
                         your rights, if you don’t have
                         nothing to do with it, then we
                         just get up and roll. But we
                         can’t get into it until we get

                     8
                         through that.     That’s all I’m
                         saying.


                         So if you’re sitting here and
                         wondering why you’re here, we,
                         we’re ready to tell you why you
                         are here.

[APPELLANT]:             We already know but it’s so, you
                         all sound, it sounds so confusing.
                         I don’t know—

SERGEANT MCDONALD:       It’s not confusing. Let me break
                         it down to you like this right here.
                         You be, you watch T.V., right?
                         Do you see when the police walk
                         up to somebody, and we want to
                         ask you, we want to talk to you
                         about something, we always
                         read the person their rights?
                         You’ve seen that on T.V., right?
                          They say, you’ve got the right to
                         remain silent. Anything you say
                         can and will be used against you
                         in court. You’ve heard that
                         before, haven’t you? Yeah. We
                         have to go through that
                         formality to get to what we
                         want to talk about. That’s, we
                         have to go through that
                         formality.

[APPELLANT]:             I don’t want to say nothing. I
                         don’t know,—

SERGEANT MCDONALD:       But you don’t have to say
                         nothing.

[APPELLANT]:             Yeah.

                     9
             SERGEANT MCDONALD:                 You don’t have to say nothing.
                                                That’s you know, that’s your
                                                right. But to get to one point,
                                                from point A to point B, we
                                                have to read you your rights.
                                                And the key word is, they’re your
                                                rights. So we got to read them to
                                                you, so you understand.

(Emphasis added). The DVD of the interview reveals that Sergeant McDonald raised his

hands and interrupted the end of appellant’s sentence as appellant was saying, “I don’t want

to say nothing. I don’t know,—” 5

       Shortly after the excerpted portion above, Detective Harris read appellant his Miranda

rights. The detective then asked appellant, “would you like to make a statement or would

you like to talk about why we are here, without a lawyer?” As the DVD shows, appellant

nodded his head silently up and down, signaling “yes.” Detective Harris then asked appellant

if he had been promised anything, “offered any kind of reward or benefit, or . . . threatened

in any way in order to get [him] to make a statement?” The DVD depicts appellant shaking

his head from left to right, signaling “no.” Detective Harris then pulled out a standard Prince

George’s County Advice of Rights and Waiver form (“P.G.C. Form 2628”), signed his

initials next to each paragraph, and gave the form to appellant. Appellant was then asked to

read aloud a portion of the form in order to prove that he could read English, and he did so

successfully. At Detective Harris’s request, appellant proceeded to read over the form and


       5
           This Court has reviewed the DVD of the interview.

                                              10
signed his initials next to each paragraph. During the course of the interview, appellant made

the following statement:

           [APPELLANT]:                 I’m going to tell you all.

           DETECTIVE HARRIS:            What happened?

           [APPELLANT]:                 I’m going in the joint and shit. I’m [sic]
                                        didn’t even have a mother fucking gun
                                        out, or no shit like that. So, like you said,
                                        somebody came in the house. But at this
                                        point, there still wasn’t no mother
                                        fucking gun or nothing like that. The
                                        dude rushed me and shit. So I whipped
                                        the gun out and shit. He tried to take the
                                        mother fucking gun. So, I shoot the gun,
                                        but I don’t want to shoot him. He’s still
                                        trying to take the mother fucking gun.
                                        Boom. I shoot the gun again. Then after
                                        that, I don’t know where the fuck I shot,
                                        but I didn’t want to hit him or nothing, no
                                        way. I just was trying to get him off me
                                        and shit, because he was on me and shit,
                                        and then that was that.

       Following the evidence and argument by counsel for both parties, the suppression

court denied appellant’s motion, stating:

           This Court has had an opportunity to review the motion, the
           opposition, the transcript, the DVD, the evidence admitted, as well as
           the testimony and the arguments.

                   The [appellant’s] prior statement, of course, whether
           inculpatory or falsely exculpatory, cannot be admitted unless it was
           elicited in compliance with Miranda procedural safeguards, was
           voluntarily made under Maryland common law, Maryland
           constitutional law and the federal constitutional law and did not
           violate the [appellant’s] right to counsel.

                                             11
        The State must prove by a preponderance of the evidence that
[appellant] has been warned adequately and weighed the privilege
against self-incrimination knowingly and intelligently under the
totality of the circumstances. The Court must consider the
[appellant’s] age, and in this case, it’s 23 at the time of the statement.
Intelligence; in this case, [appellant] testified that he was a sophomore
in college. Experience; the experience of [appellant] is that he’s had
six to seven prior offenses so that he has both pled before the court
and he has experience with the criminal court. Mental capacity; in
this situation, there’s no indication that there’s any mental incapacity
on the part of [appellant] to the contrary. He testified that he believes
himself to be an intelligent person. The interrogation which I will get
to shortly; duration, tactics and inducements to confess among the
various issues.

        In this case, two different issues were raised. One, the issue
of the Miranda Waiver, and the second, the voluntariness of the
subsequent confession. The Court notes that at issue in particular
is the expression by [appellant] on page 11 of the transcript after
[appellant], Sergeant McDonald and Detective Harris had had
some lay discussion regarding Miranda Rights. That [appellant]
then said, “I don’t want to say nothing. I don’t know.”

        This Court finds the I don’t know, as the State indicated,
to render what would have otherwise been a clear statement at
which time the questions would have to stop an ambiguous and
equivocal statement. Thereafter, Sergeant McDonald says, but
you don’t have to say nothing. [Appellant] says, yeah. Then
Sergeant McDonald again says, you don’t have to say nothing.
That, you know, that’s your right. And they continue to talk
about it and, again, in more or less a lay manner after which
[appellant] says, hold on, I’d like to know what’s going on. So if you
all got to read me my rights, then go ahead. Where after, the Advice
of Rights were presented to [appellant].

       Detective Harris went over the Advice of Rights with
[appellant]. He asked at this point, would you like to make a
statement or would you like to talk about why we are here without a
lawyer, and [appellant] nodded his head yes. He then went on to say,
have you been promised anything, have you been offered anything,

                                   12
           any kind of reward or benefit or have you been threatened in any way
           in order to get you to make a statement, have I threatened you, has he
           threatened you, and [appellant] shook his head no. The Advice of
           Rights went on.

                  The detective asked [appellant] if he could read, but didn’t take
           his word for it. He actually had him read something out loud to make
           sure that he wasn’t just asserting that he was intelligent and literate,
           but that indeed he was literate, and then gave it to [appellant] to read.

                  In observing the DVD, one notes that [appellant] did not
           just take the form and sign it as one often does when one gets a
           contract, but rather actually took his time and read over the
           Advice of Rights which he did then sign. Accordingly, this Court
           does not find the claim, vis-a-vis the Miranda Rights, to be a valid
           claim and finds the State has met its burden as regards to that
           claim.

                   The second issue is the issue of whether or not the actual
           confessions were coerced and whether they were truly, voluntarily
           and intelligently made. A review of the DVD indicated that the
           interrogation was certainly not a long prolonged interrogation.
           [Appellant] was not cuffed. There was no allegations of any physical
           coercion, and the interaction between [appellant], Sergeant McDonald
           and Detective Harris was indeed cordial. To be sure, the detectives
           distinguished premeditated murder and a robbery gone bad. However,
           [appellant’s] refusal to acknowledge on the stand that the gone bad
           part of the robbery gone bad was a shooting of the victim flies in the
           face of the DVD and the transcript and is simply not credible.

                  The officers in this matter clearly employed trickery regarding
           the DNA and fingerprinting, yet such trickery is permissible.[6] The
           question is whether [appellant’s] statements were coerced or



       6
         Appellant makes no argument in his brief that the officers’ references to finding his
DNA and fingerprints at the scene of the crime was improperly deceptive. We note that the
police “are permitted to use a certain amount of subterfuge, when questioning an individual
about his or her suspected involvement in a crime.” Ball v. State, 347 Md. 156, 178 (1997),
cert. denied, 522 U.S. 1082 (1998).

                                              13
           compelled or whether they were freely, voluntarily made.

                  The Court agrees with the State that [appellant] was well aware
           that not only did he have an option not to speak, but that he had
           repeatedly been advised that he could stop speaking at any time even
           if he had started to speak. The Court further finds that the
           [appellant’s] statements during the interrogation, including that on
           Page 36, no matter what you all find out, they’re going to smoke my
           boots anyway, and that which is found on Page 46 of the transcript, I
           mean, am I ever going to see the street again, do you all know,
           indicate that he did not have the misunderstanding that he now
           alleges.

                  Considering the totality of the circumstances, this Court
           does not find that the [appellant’s] decision to give a statement
           was the product of physical or psychological coercion, nor that
           the officer’s conduct in this case overbore his will to resist or
           otherwise brought about a statement not freely self-determined by
           [appellant]. Accordingly, the Court finds that the State has met
           its burden of proof, and the motion to suppress will be denied.

(Emphases added).

                    Disposition of Appellant’s Criminal Proceedings

       On February 10, 2012, the parties proceeded before the circuit court on an agreed

statement of facts, with appellant entering a plea of not guilty. The court found appellant

guilty of first degree murder and use of a handgun in the commission of a crime of violence.

At sentencing on April 25, 2012, the court imposed on appellant a life sentence, with all but

forty-nine years suspended for first degree murder, and a concurrent twenty years’

incarceration for use of a handgun in the commission of a crime of violence.

       This timely appeal followed. Additional facts will be set forth below as necessary to

resolve the issues presented.

                                             14
                                       DISCUSSION

       In Maryland, the overarching law regarding the use of a criminal defendant’s

confession against him is clear.

                 The introduction of a confession as evidence against an
           accused at trial is permitted only after it is determined that the
           confession was (1) “voluntary under Maryland nonconstitutional law,
           (2) voluntary under the Due Process Clause of the Fourteenth
           Amendment of the United States Constitution and Article 22 of the
           Maryland Declaration of Rights, and (3) elicited in conformance with
           the mandates of Miranda.”

Costley v. State, 175 Md. App. 90, 105-06 (2007) (quoting Winder v. State, 362 Md. 275,

305-06 (2001)). Thus, a confession must clear all three hurdles before its use as evidence

against a criminal defendant is permitted.

       In the case sub judice, appellant does not challenge the voluntariness of his confession

under the second avenue—namely, that his confession was obtained in violation of the

United States Constitution or the Maryland Declaration of Rights. Rather, he limits himself

before this Court to two arguments: (i) the officers failed to comply with Miranda’s

requirements; and (ii) the confession was obtained involuntarily under Maryland

nonconstitutional law as the result of improper police inducement. Therefore, we will

conduct our review accordingly. See Md. Rule 8-504(a)(6) (requiring a party’s brief to

contain argument in support of its position on each issue).

       The suppression court’s ruling denying appellant’s motion to suppress is reviewable



                                              15
in this appeal of his convictions. Md. Rule 4-252(h)(2)(C). “When reviewing a court’s

ruling on a suppression motion, we are constrained to rely solely on what was before the

suppression court.” Ballard v. State, 420 Md. 480, 484 n.3 (2011). Specifically,

           we consider only those relevant facts produced at the suppression
           hearing that are most favorable to the State as the prevailing party on
           the motion. While we accept the factual findings of the trial court,
           unless those findings are clearly erroneous, we make our own
           independent constitutional appraisal as to whether an action was
           proper by reviewing the law and applying it to the facts of the case.

Wimbish v. State, 201 Md. App. 239, 249 (2011) (citations and quotations omitted), cert.

denied, 424 Md. 293 (2012).

                          1. Invocation of the Right to Silence

       The Fifth Amendment to the Constitution of the United States provides that, “[n]o

person . . . shall be compelled in any criminal case to be a witness against himself.” U.S.

Const. amend. V. In Miranda v. Arizona, the Supreme Court explained that the “privilege

against self-incrimination” embodied in the Fifth Amendment applies to individuals who are

subjected to custodial interrogation by law enforcement officials. 384 U.S. 436, 467 (1966).

“One of the Court’s stated aims in establishing the Miranda rule is to ‘assure that the

individual’s right to choose between silence and speech remains unfettered throughout the

interrogation process.’” Lee v. State, 418 Md. 136, 149 (2011) (quoting Miranda, 384 U.S.

at 469). In order to combat the “inherently compelling pressures” of custodial interrogation,

“which work to undermine the individual’s will to resist and to compel him to speak where

he would not otherwise do so freely,” any person taken into custody must receive the benefit

                                             16
of certain widely familiar procedural safeguards:

           He must be warned prior to any questioning that he has the right to
           remain silent, that anything he says can be used against him in a court
           of law, that he has the right to the presence of an attorney, and that if
           he cannot afford an attorney one will be appointed for him prior to any
           questioning if he so desires.

Miranda, 384 U.S. at 467, 479.

       “After such warnings have been given, and such opportunity afforded him, the

individual may knowingly and intelligently waive these rights and agree to answer questions

or make a statement.” Id. at 479. However, “‘[t]he rights expressed in the Miranda warning

pertain throughout the interrogation.’” Ballard, 420 Md. at 488 (quoting Lee, 418 Md. at

150). Any and all requests by the person being questioned to exercise his or her Miranda

right to silence must be “scrupulously honored” by police, and have the effect of “cut[ting]

off questioning.” Michigan v. Mosley, 423 U.S. 96, 103 (1975). Stated another way, if “the

right to remain silent is invoked at any point during questioning, further interrogation must

cease.” Berghuis v. Thompkins, 560 U.S. 370, 388 (2010).7




       7
          There is not a per se bar, however, to subsequent police questioning following an
invocation of the right to silence. A “defendant’s invocation of his right to remain silent does
not preclude later questioning for an indefinite period.” Costley v. State, 175 Md. App. 90,
107 (2007) (citing Michigan v. Mosley, 423 U.S. 96, 102-03 (1975)). At the very least,
however, police must “suspend[] questioning entirely for a significant period” of time before
reinitiating an interrogation. Mosley, 423 U.S. at 107.
        There is likewise no Miranda violation where the person being questioned voluntarily
reinitiates the interview with the police. See 384 U.S. at 478. Further, even where there is
a Miranda violation, the law “does not preclude a later voluntary confession by a defendant.”
Costley, 175 Md. App. at 109.

                                              17
       Before we reach the question of whether the interrogation of appellant by Detective.

Harris and Sergeant McDonald should have ceased, we must first analyze the foundational

question of whether Miranda applies to this case.

     A. Was Appellant’s Comment Made in the Context of Custodial Interrogation?

       As we noted in Hoerauf v. State,

                  It is well established that Miranda warnings are not required in
           the absence of interrogation. Interrogation under Miranda refers to
           any words or actions on the part of the police (other than those
           normally attendant to arrest and custody) that the police should know
           are reasonably likely to elicit an incriminating response. An
           incriminating response is one whether inculpatory or
           exculpatory—that the prosecution may seek to introduce at trial.

178 Md. App. 292, 309 (2008) (citations and internal quotation marks omitted). Thus,

“[w]ithout the presence of both custody and interrogation, the police are not bound to deliver

Miranda warnings and obtain a proper waiver of the rights to silence and counsel before

questioning a suspect.” Cooper v. State, 163 Md. App. 70, 93 (2005) (emphasis in original);

see also In re Darryl P., 211 Md. App. 112, 154 (2013) (noting that Miranda rights attach

“only in the special circumstance of custodial interrogation, the critical circumstance which

the Supreme Court deems to be inherently coercive or compelling”).

       As this Court has recognized, it is “[t]he ‘inherent compulsion’ that is brought about

by the combination of custody and interrogation [that] is crucial for the attachment of

Miranda.” Marr v. State, 134 Md. App. 152, 173 (2000) (citation omitted), cert. denied, 362
Md. 623 (2001). Indeed, in Marr, a case discussing whether a person being questioned may



                                             18
“anticipatorily invoke” his Miranda right to counsel, we adopted the following language

from the Supreme Court’s opinion in McNeil v. Wisconsin, 501 U.S. 171 (1991):

           “We have in fact never held that a person can invoke his Miranda
           rights anticipatorily, in a context other than ‘custodial
           interrogation’—which a preliminary hearing will not always, or even
           usually, involve. If the Miranda right to counsel can be invoked at a
           preliminary hearing, it could be argued, there is no logical reason why
           it could not be invoked by a letter prior to arrest, or indeed even prior
           to identification as a suspect. Most rights must be asserted when the
           government seeks to take the action they protect against. The fact that
           we have allowed the Miranda right to counsel, once asserted, to be
           effective with respect to future custodial interrogation does not
           necessarily mean that we will allow it to be asserted initially outside
           the context of custodial interrogation, with similar future effect.”

Marr, 134 Md. App. at 174-75 (quoting McNeil, 501 U.S. at 183 n.3) (italics added in Marr).

       In the case sub judice, it is undisputed that appellant was in custody at the time he

commented, “I don’t want to say nothing, I don’t know,—”. The parties do dispute,

however, whether appellant’s statement was made “in the context of custodial interrogation.”

       The State argues that appellant’s “comment to police, ‘I don’t want to say nothing. I

don’t know,—’ was not an invocation of his right to silence, because the statement was made

before he was advised of his Miranda rights and was not in response to custodial

interrogation.” Relying on Marr and Costley, the State asserts that appellant’s Miranda

rights had not yet attached. Specifically, the State argues that appellant was not yet subject

to interrogation and had not been fully Mirandized. Therefore, the State concludes that

“[appellant’s] comment was not an invocation of his Miranda right to remain silent, and the

officers were free to subsequently obtain his valid Miranda waiver and question him.”

                                              19
       Appellant argues, in response, that, under the circumstances, his comment to Detective

Harris and Sergeant McDonald was made in “the context of an imminent custodial

interrogation,” and thus was a proper invocation of his right to silence.

       In Marr, the suspect was arrested and, after being brought to the police department

and placed in an interrogation room, gave a statement to officers after having been given his

Miranda rights and waived the same. 134 Md. App. at 159-60. Sixteen days before the

suspect gave his statement, however, the suspect’s attorney, who had represented him

previously in other matters, called the police on his initiative and “made it clear to [a police

detective] that [the suspect] did not want to talk to police officers without [the attorney]

being present.” Id. at 158. The attorney subsequently faxed a letter to the detective

confirming the conversation and repeating in writing that the suspect would not speak to

officers without the attorney present. Id. at 158-59. Aside from the attorney’s contact,

however, the suspect did not otherwise invoke his right to an attorney. Id. at 159-60.

Instead, as previously stated, the suspect waived his Miranda rights and proceeded to give

a statement. Id. After the suspect moved to suppress his statement in court, the suppression

court denied the motion and found that the suspect knowingly and voluntarily waived his

rights. Id. at 161. We affirmed. Id. at 177-78.

       As we explained,

                  “[t]he antipathy expressed in McNeil towards the anticipatory
           invocation of the Miranda rights is consistent with Miranda’s
           underlying principles. The Miranda right to counsel is a prophylactic
           rule that does not operate independent from the danger it seeks to

                                              20
           protect against—‘the compelling atmosphere inherent in the process
           of in-custody interrogation’—and the effect that danger can have on
           a suspect’s privilege to avoid compelled self-incrimination.”

Id. at 177 (quoting Alston v. Redman, 34 F.3d 1237, 1246 (3d Cir. 1994)). We noted further

that “at least five federal courts of appeal subsequently have interpreted [footnote 3 of the

McNeil opinion] to mean that an individual may not invoke the Miranda right to counsel

before custodial interrogation has begun or is imminent.” Marr, 134 Md. App. at 175

(emphasis added) (citing, e.g., United States v. Grimes, 142 F.3d 1342, 1347-48 (11th Cir.

1998); United States v. LaGrone, 43 F.3d 332, 338-39 (7th Cir. 1994) (“[I]n order for a

defendant to invoke his Miranda rights the authorities must be conducting interrogation, or

interrogation must be imminent.”)). Because the suspect’s purported invocation of his right

to counsel occurred prior to his being in custody, we held that the anticipatory invocation was

invalid under our reading of Miranda and its progeny. Marr, 134 Md. App. at 178. We did

not reach the issue of “whether, in addition to custody, interrogation must be actual or at least

imminent before the right to counsel can be invoked.” Id. at 178.

       In Costley, we revisited the issue left open by Marr. The suspect had been arrested

by a police officer and was being transported in the front seat of the police car to a holding

cell. Costley, 175 Md. App. at 97. While stopped at a traffic light, the officer grabbed a

Maryland State Police Detention Log form on which he intended to record the suspect’s

personal information, such as his name, the case number, address, and social security

number. Id. According to the officer’s testimony at the suppression hearing, the officer



                                               21
asked for the suspect’s social security number. Id. The suspect did not acknowledge the

officer’s question initially. Id. The officer then asked again for the suspect’s social security

number, at which point the suspect stated, “You have my wallet, don’t you?” Id. at 97-98.

When the officer responded, “Yes, but why don’t you make this easier on both of us and just

give me the information I need?,” the suspect responded, “I’m not telling you shit.” Id. at 98.

Later, after the suspect was placed in the holding cell, the police read him his Miranda rights

and obtained a signed waiver form from the suspect, as well as a subsequent statement. Id.

As in Marr, the suspect later moved to suppress the statement, and the circuit court denied

the suspect’s motion. Id. at 99-100. Again, we affirmed. Id. at 109-10.

       In analyzing the suspect’s claim, we noted that the custodial interrogation requirement

of Miranda is “applicable to invocation of a suspect’s right to remain silent as well as his or

her right to counsel.” Id. at 106 (citing Marr, 134 Md. App. at 177). We elaborated that

“the language of McNeil suggests that custody, absent interrogation, is insufficient.”

Costley, 175 Md. App. at 111 (emphasis added). We stated that, under the circumstances,

the suspect was not being interrogated when he said, “I’m not telling you shit,” because

“[t]he officer’s comments might have been unwise, but the comments complained of were

not questions and did not relate to the crime.” Id. at 107. Therefore, we held that the

suspect’s Miranda rights had not attached at the time of his comment. Id.

       We analyzed the issue of whether the invocation of the right to counsel was made in

the context of interrogation after the suspect was taken into custody in Hoerauf, 178 Md.
22
App. At 307. In Hoerauf, patrol officers arrested the suspect and brought him to the police

station. Id. at 299. After arriving at the police station, the suspect was handcuffed to a table

and fingerprinted, then placed in a holding cell, where he remained for several hours. Id. at

304. The suspect testified at the suppression hearing that, while in the holding cell, he

requested several times to call his mother, an attorney. Id. at 304-05. The suspect was

subsequently brought into an interrogation room and subjected to questioning by a police

detective. Id. at 299, 300 n.5. At the suppression hearing, the detective testified that the

suspect “did not want an attorney” while being questioned in the interrogation room. Id. at

303. Furthermore, the suspect himself did not remember whether he requested to speak to

his mother or otherwise requested an attorney while inside the interrogation room. Id. at 305.

The suppression court denied the suspect’s motion. Id. at 312.

       On appeal, we affirmed the trial court’s conclusion that the suspect “did not validly

invoke his Fifth Amendment right to counsel prior to giving a statement” to the police. Id.

at 318.8 As we explained:

                  We come to the same conclusion in the case sub judice as we
           did in Costley. Assuming that appellant clearly expressed his desire
           for the assistance of counsel by repeatedly asking to talk to his
           mother, an attorney, all such requests were made by appellant prior
           to being placed in the interrogation room and questioned by
           Detective Sofelkanik. As found by the trial court, and not


       8
           Although this Court ultimately reversed the judgment of the trial court in Hoerauf
v. State, it did so for reasons unrelated to those posed by the instant appeal—namely, that the
trial court abused its discretion in propounding a pattern jury instruction on flight. See 178
Md. App. 292, 318-28 (2008).

                                              23
           disputed by appellant, at no time from his entry into the
           interrogation room until the completion of his statement did
           appellant ask to speak with his mother, or otherwise request the
           assistance of counsel. Accordingly, we hold that appellant did not
           validly invoke his Fifth Amendment right to counsel prior to giving
           a statement to Detective Sofelkanik.

Id. at 318 (emphasis added). Stated another way, we held that, where the suspect does not

invoke his Miranda right after “his entry into the interrogation room,” his prior invocation

was not valid, i.e., such invocation was not made in the context of custodial interrogation.

Id.

       In the case sub judice, we conclude that appellant’s Miranda rights had attached by

the time that he made the critical comment to Detective Harris and Sergeant McDonald. In

contrast to the suspect in Hoerauf, appellant’s comment was made after he was placed in the

interrogation room and after he began speaking with the police.               Although actual

interrogation had not yet commenced, because Detective Harris had only a “lay discussion”

with, and asked “icebreaker” questions of, appellant up to that point, the interrogation was

“imminent.” See Marr, 134 Md. App. at 174-75. Appellant had already been arrested and

had entered an interrogation room, where he remained in close physical proximity with two

police officers. In addition, prior to appellant’s comment, the officers told appellant at least

three separate times that they would be advising appellant of his Miranda rights. Detective

Harris explained: “You have the right to talk to us, you have the right not to talk to us. You

have the right to talk to us and stop talking at any time.” In short, these circumstances

present the “compelling atmosphere”—and its corresponding danger of “inherent

                                              24
compulsion”—that the Miranda prophylaxis was expressly designed to guard against. Id. at

173, 177 (citing Alston, 34 F.3d at 1247). Therefore, we hold that appellant’s comment was

made “in the context of custodial interrogation,” McNeil, 501 U.S. at 182 n.3, and

consequently, appellant could invoke his right to silence under Miranda.

       Appellant was, as he argues in his brief, “in the right time and place to invoke” his

Miranda rights and, thereby, terminate the interrogation if he so chose. See McNeil, 501 U.S.

at 182 n.3 (“Most rights must be asserted when the government seeks to take the action they

protect against.”). We must now evaluate whether appellant’s comment, “I don’t want to say

nothing. I don’t know,—” was, as a matter of law, a valid invocation of his right to silence.

                       B. Was Appellant’s Invocation Unambiguous?

       Appellant contends that “[t]he police violated [his] right to remain silent during a

custodial interrogation when [appellant] said, ‘I don’t want to say nothing. I don’t know,—’

to which the police responded ‘but you don’t have to say nothing’ but continued with the

interrogation.”    In support of this contention, appellant argues that he “clearly,

unambiguously and unequivocally invoked his right to remain silent.” Pointing to the context

in which appellant’s statement was made during the videotaped questioning, as well as the

transcript itself, appellant claims that, “[i]t is clear from [his] body language, tone and speed

and cadence of his speech that the second sentence was going to be consistent with the first

sentence and that he was not equivocating.” To that end, appellant asserts that “[i]t makes

no sense whatsoever for [appellant] to say in the same breath, . . . I want to remain silent and



                                               25
then I don’t know.” Instead, appellant claims, “[t]he only reasonable interpretation is that

[appellant’s] second sentence was a continuation and not a renunciation of the sentence he

spoke not one second earlier.”

       Appellant also argues that “there is no need to speculate what a reasonable officer

would have interpreted [appellant’s] statement to mean,” because the police officers

questioning appellant clearly understood his statement as an invocation of his right to silence.

In support of this claim, appellant notes that the officers “ repeated back to [appellant] twice

‘But you don’t have to say nothing.’” Indeed, appellant asserts, Sergeant McDonald cut him

off by raising both of his hands and speaking over appellant as he was saying “I don’t know.”

From this, appellant argues that “[t]he State cannot have the police silence a criminal

defendant during his attempt to invoke the right to remain silent and then claim that said

defendant failed to invoke that right.” Therefore, appellant claims, the police did not

“scrupulously honor[]” his invocation of his right to silence, and the suppression court erred

in failing to suppress his statements.

       The State asserts, in response, that, “the motions court properly found that

[appellant’s] invocation was ambiguous and equivocal and did not preclude the officers from

obtaining his Miranda waiver and questioning him.” Specifically, the State claims that

appellant’s statement was “given while police were explaining the ‘process’ of going through

his [Miranda] rights,” and, therefore, “could be reasonably understood by the police to be a

matter of [appellant] trying to decide his course of action in dealing with the police,



                                              26
particularly in light of his subsequent advisement and waiver of those rights and his decision

to speak with the police.”

       In denying appellant’s motion on this issue at the close of the December 14 hearing,

the suppression court determined that, “the I don’t know, as the State indicated, [] render[s]

what would have otherwise been a clear statement at which time the questions would have

to stop an ambiguous and equivocal statement.” The suppression court further concluded

that, following appellant’s statement, the officers properly proceeded through the Advice of

Rights form with appellant before ultimately obtaining his confession. Accordingly, the

court “[did] not find [appellant’s] claim, vis-a-vis the Miranda Rights, to be a valid claim”

and “[ruled] the State has met its burden as regards to that claim.”

       In Davis v. United States, a case involving the right to counsel, the Supreme Court

explained that the

           [i]nvocation of the Miranda right to counsel “requires, at a minimum,
           some statement that can reasonably be construed to be an expression
           of a desire for the assistance of an attorney.” But if a suspect makes
           a reference to an attorney that is ambiguous or equivocal in that
           a reasonable officer in light of the circumstances would have
           understood only that the suspect might be invoking the right to
           counsel, our precedents do not require the cessation of
           questioning.

                   Rather, the suspect must unambiguously request counsel.
           As we have observed, “a statement either is such an assertion of the
           right to counsel or it is not.” Although a suspect need not “speak with
           the discrimination of an Oxford don,” he must articulate his desire to
           have counsel present sufficiently clearly that a reasonable police
           officer in the circumstances would understand the statement to be a
           request for an attorney. If the statement fails to meet the requisite

                                             27
           level of clarity, Edwards [v. Arizona] does not require that the
           officers stop questioning the suspect.

512 U.S. 452, 459 (1994) (emphasis added) (citations omitted). Furthermore, “in the absence

of a clear statement . . . the police are not required to ask ‘clarifying questions’ as to the

suspect’s intended meaning.” Wimbish, 201 Md. App. at 251.

       In Berghuis, the Supreme Court was faced with the issue of whether a suspect’s

“persistent silence” in response to police questioning constituted an invocation of his right

to silence. 560 U.S. at 379. After discussing the Davis precedent, the Court explained that

“there is no principled reason to adopt different standards for determining when an accused

has invoked the Miranda right to remain silent and the Miranda right to counsel at issue in

Davis.” Id. at 381.9

       Consequently, it is the law in Maryland that a suspect in custodial interrogation must

unequivocally and unambiguously invoke his or her right to silence before the police are




       9
         In Freeman v. State, this Court held that, before a suspect has waived his or her
Miranda rights, an ambiguous invocation of the right to silence restricted the police to merely
asking clarifying questions. 158 Md. App. 402, 433 (2004). However, as we noted in
Wimbish v. State, Freeman was decided “in the absence of any clear indication from the
Supreme Court as to [the] reach” of Davis v. United States, 512 U.S. 452, 458 (1994). 201
Md. App. 239, 252 (2011). Thus, following Berghuis v. Thompkins, 560 U.S. 370 (2010),
we noted that, “it appears that our holding in Freeman . . . is no longer viable.” Wimbish,
201 Md. App. at 254 n.8 (citing Andrew V. Jezic, Frank Molony, William E. Nolan, & Hon.
Patrick L. Woodward, Maryland Law of Confessions § 12:2 (2010-11 ed.)).
       More recently, this Court went even further in In re Darryl P., firmly declaring that,
“[w]hat we earlier held, pre-Berghuis v. Thompkins, in Freeman v. State, is hereby
overruled.” 211 Md. App. 112, 169 (2013) (citation omitted).
       To echo this Court’s previous sentiments, Freeman is no longer good law.

                                              28
required to terminate the interrogation. Furthermore, as we have noted, the Davis standard

applies to both post-Miranda waiver and pre-Miranda waiver situations, as in the case sub

judice. See Wimbish, 201 Md. App. at 253 (citing Berghuis, 560 U.S. at 378-82). Therefore,

using an objective standard, we must evaluate whether a reasonable police officer under the

circumstances present in the instant case would understand appellant’s statement to be an

invocation of the right to silence. See Ballard, 420 Md. at 490 (noting that the inquiry is

objective).

       As the State conceded below, the isolated statement “I don’t want to say nothing”

would be unambiguous. See also People v. Arroya, 988 P.2d 1124, 1133 (Colo. 1999) (“I

don’t wanna talk no more” held to be an unambiguous invocation); Ballard, 420 Md. at 491

(“You mind if I not say no more and just talk to an attorney about this” held to be an

unambiguous invocation of suspect’s right to counsel); Law v. State, 21 Md. App. 13, 36-37

(suspect’s statement that “he didn’t want to talk anymore” an unambiguous invocation), cert.

denied, 272 Md. 744 (1974). We agree with the suppression court, however, that the “I don’t

know,—” appended to the statement, and made by appellant in the same breath as the first

portion of his comment, “render[s] what would have otherwise been a clear statement at

which time the questions would have to stop an ambiguous and equivocal statement.” As a

classic expression of uncertainty, “I don’t know” introduced a level of doubt into the message

being communicated by appellant to Detective Harris and Sergeant McDonald. Indeed, the

inclusion of those three words strongly suggest that appellant himself —let alone the police



                                             29
officers whom the law charges with understanding his intent—was unsure of how to

proceed.10 At most, appellant’s comment suggested that he might want to remain silent. See

Wimbish, 201 Md. App. at 259 (“If appellant’s comment indicated that he might want a

lawyer provided, that was not enough, under Davis, to require the detectives to end the

interview.”). Consequently, we cannot say that a reasonable police officer faced with the

same circumstances would find appellant’s comment an unambiguous and unequivocal

invocation of the right to silence.

       Furthermore, appellant’s comment was more ambiguous when placed in context with

the other statements that he had made in the interrogation room up to that point. Courts from

other jurisdictions have concluded that a suspect’s comments that “could be construed as an

invocation of [the] right to remain silent” may be ambiguous after examining the

circumstances under which those comments were made. United States v. Banks, 78 F.3d
1190, 1197 (7th Cir.), vacated on other grounds sub nom. Mills v. United States, 519 U.S.
990 (1996) (“I don’t got nothing to say” held to be ambiguous “when considered in context”



       10
          In addition, all of the cases that we have found analyzing comments that include the
phrase “I don’t know” found such comments to be ambiguous. See Commonwealth v. Bishop,
963 N.E.2d 88, 95 n.9 (Mass. 2012) (“I don’t know what’s going on. I’m getting real
nervous and real scared,” held to be ambiguous invocation of right to silence); People v.
Silva, 754 P.2d 1070, 1083-84 (Cal. 1988) (continuing interrogation after suspect stated, “I
don’t know, I really don’t want to talk about that” held not to violate Miranda), cert. denied,
488 U.S. 1019 (1989); West v. State, 720 S.W.2d 511, 518 (Tex. Crim. App. 1986) (en banc)
(“I don’t know how that bitch got killed” held not to be invocation of right to silence), cert.
denied, 481 U.S. 1072 (1987); cf. State v. Sabetta, 680 A.2d 927, 932 (R.I. 1996) (“I don’t
want to talk about it right now” held not to be unequivocal invocation, because “the words
‘right now’ operated to qualify and limit” the suspect’s intent).

                                              30
because the comment could either be an invocation of one’s right to silence or “merely an

angry response to the [waiver of rights] form in front of [the suspect]”); see also United

States v. Sherrod, 445 F.3d 980, 982 (7th Cir. 2006) (“I’m not going to talk about nothin’”

and “I’m not gonna talk about nothin’— if you’d give me a picture of what’s going on, but

I ain’t gonna talk about shit” held to be ambiguous, because comment “is as much a

taunt—even a provocation—as it is an invocation of the right to remain silent”), cert. denied,

549 U.S. 1230 (2007); Burket v. Angelone, 208 F.3d 172, 199-200 (4th Cir.) (“I just don’t

think that I should say anything” and “I need somebody that I can talk to” held to be

ambiguous, because detective “had every reason to believe that [the suspect] wished to talk”

when “considering the circumstances as a whole”), cert. granted, 530 U.S. 1256, and cert.

denied, 530 U.S. 1283 (2000). In the instant case, appellant had asked Detective Harris and

Sergeant McDonald three times, “What’s the incident?” and, three other times, told them that

he didn’t know “what’s going on” or “what you all are talking about.” Viewed objectively,

the statements made by appellant in the moments leading up to his saying, “I don’t want to

say nothing. I don’t know,—” suggest that appellant was merely trying to ascertain from the

police what was the specific incident they were investigating. We need not speculate about

what appellant was actually, subjectively thinking at the time; it is enough for our purposes

that, from an objective standpoint, a reasonable police officer would have believed that the

comment appellant made was ambiguous.

       For these reasons, we hold that appellant’s comment to the police in the case sub



                                             31
judice (“I don’t want to say nothing. I don’t know,—”) was ambiguous, and thus the

suppression court did not err when it held that appellant did not invoke his Miranda right to

silence.11

     2. Voluntariness of Appellant’s Confession Under Maryland Common Law

       Appellant argues that his confession was involuntary “under Maryland common law

because the police implied that [he] might see outside again if he confessed to a robbery gone

bad instead of a premeditated murder.” Appellant further contends that the police “did more

than just present [appellant] with two different characterizations of the crime at issue.”

Instead, appellant asserts that, through their statements, “the police made it clear that if




       11
            We would be remiss if we did not discuss the nonverbal conduct of the police
officers, as captured on the DVD. Such consideration is permissible, because it is clear from
the record that the suppression court was presented with and actually watched the DVD. See
Rush v. State, 403 Md. 68, 104 (2008) (remanding for consideration of both the interview
transcript and DVD, because the “observation of [] inflections and demeanor . . . may differ
from those inferences that can be drawn from the bare transcript”). As mentioned supra,
appellant was interrupted in the midst of his statement (“I don’t want to say nothing. I don’t
know,—”) by Sergeant McDonald, who noticeably raised his hands and spoke with a forceful
tone.
         Nothing we state in this opinion should be read to condone police conduct, verbal or
nonverbal, that seeks to prevent a suspect’s invocation of his Miranda rights by
metaphorically “put[ting] masking tape” on the suspect’s mouth, as appellant argued to the
suppression court. Cf. Ballard, 420 Md. at 489 (“[A] valid waiver ‘cannot be established by
showing only that [the accused] responded to further police-initiated custodial interrogation.’
Using an accused’s subsequent responses to cast doubt on the adequacy of the initial request
itself is even more intolerable.”) (quoting Smith v. Illinois, 469 U.S. 91, 98-99 (1984) (per
curiam) (alteration in original). However, under the totality of the circumstances in the case
sub judice, and upon our own review of the DVD, we cannot objectively say that Sergeant
McDonald’s comments and conduct were so coercive that appellant was prevented, or even
discouraged, from invoking his right to silence.

                                              32
[appellant] confessed that he had committed the murder, but that it was a ‘robbery gone bad’

as opposed to a premeditated murder,” he might “see outside again” or receive some other

form of a less harsh sentence.

       Citing Ball v. State and Smith v. State, the State responds that the police officers did

not improperly induce appellant to give his confession. Ball, 347 Md. 156 (1997), cert.

denied, 522 U.S. 1082 (1998); Smith, 20 Md. App. 577, 591, cert. denied, 272 Md. 748

(1974), cert. denied, 420 U.S. 984 (1975). The State further responds that the police merely

“presented two versions of facts with respect to the shooting.” Furthermore, according to the

State, “[t]he police never threatened [appellant] with a longer prison sentence, or promised

a lighter sentence if he confessed”; rather, “they were explaining that ‘[t]here were two

different charges here,’ explaining the differences between premeditated murder, and a

possible accidental shooting during a botched robbery.” The State asserts that, to the extent

that the police made reference “to a longer sentence associated with [the] first-degree

premeditated murder version of facts,” they were merely stating “possible legal consequences

of the findings of fact at trial.” Nor, the State argues, did the police officers improperly

promise benefits to appellant, because “any benefit to [appellant] based on the facts of the

case would have nothing to do with the officer’s actions.” Instead, the benefit “would come

from the state of the law, or a decision by a fact-finder, which is entirely out of the officer’s

hands.”

       As an appellate court, we “undertake[] a de novo review of the [suppression court]’s



                                               33
ultimate determination on the issue of voluntariness.” Knight v. State, 381 Md. 517, 535

(2004). Our review is guided by the following principles of Maryland nonconstitutional law.

       “[A] confession that is preceded or accompanied by threats or a promise of advantage

will be held involuntary, notwithstanding any other factors that may suggest voluntariness,

unless the State can establish that such threats or promises in no way induced the

confession.” Hill v. State, 418 Md. 62, 75-76 (2011). In evaluating whether a confession

was improperly induced by the police, we are guided by the two-pronged test set forth in

Hillard v. State, 286 Md. 145 (1979), and explained again recently by the Court of Appeals

in Hill:

           [A]n inculpatory statement is involuntary and must be suppressed if:
           (1) any officer or agent of the police force promises or implies to a
           suspect that he will be given special consideration from a prosecuting
           authority or some other form of assistance in exchange for the
           suspect’s confession, and (2) the suspect makes a confession in
           apparent reliance on the police officer’s explicit or implicit
           inducement. Both prongs of the Hillard test must be satisfied before
           a confession is deemed to be involuntary.

                   The first prong of the Hillard test is an objective one. In
           other words, when determining whether a police officer’s conduct
           satisfies the first prong, the court must determine whether a
           reasonable person in the position of the accused would be moved
           to make an inculpatory statement upon hearing the officer’s
           declaration; an accused’s subjective belief that he will receive a
           benefit in exchange for a confession carries no weight under this
           prong. Ultimately, the court must determine whether the interrogating
           officers or an agent of the police made a threat, promise, or
           inducement. The threat, promise, or inducement can be considered
           improper regardless whether it is express or implied.

                  If the suppression court finds that the law enforcement

                                            34
           officer improperly induced the accused, then the second prong of
           the Hillard test requires the court to determine whether the
           accused relied on that inducement in making the statement he or
           she seeks to suppress. Specifically, the court must examine whether
           there exists a causal nexus between the inducement and the
           statement[.]

Id. at 76-77 (emphasis added) (citations and internal quotation marks omitted).

      In denying appellant’s motion on this issue, the suppression court stated:

                  The [] issue is . . . whether or not the actual confessions were
           coerced and whether they were truly, voluntarily and intelligently
           made. A review of the DVD indicated that the interrogation was
           certainly not a long prolonged interrogation. [Appellant] was not
           cuffed. There was no allegations of any physical coercion, and the
           interaction between [appellant], Sergeant McDonald and Detective
           Harris was indeed cordial. To be sure, the detectives distinguished
           premeditated murder and a robbery gone bad. However, [appellant’s]
           refusal to acknowledge on the stand that the gone bad part of the
           robbery gone bad was a shooting of the victim flies in the face of the
           DVD and the transcript and is simply not credible.

                  The officers in this matter clearly employed trickery regarding
           the DNA and fingerprinting, yet such trickery is permissible. The
           question is whether [appellant’s] statements were coerced or
           compelled or whether they were freely, voluntarily made.

                  The Court agrees with the State that [appellant] was well aware
           that not only did he have an option not to speak, but that he had
           repeatedly been advised that he could stop speaking at any time even
           if he had started to speak. The Court further finds that [appellant’s]
           statements during the interrogation, including that on Page 36, no
           matter what you all find out, they’re going to smoke my boots
           anyway, and that which is found on Page 46 of the transcript, I mean,
           am I ever going to see the street again, do you all know, indicate that
           he did not have the misunderstanding that he now alleges.

                  Considering the totality of the circumstances, this Court does
           not find that the [appellant’s] decision to give a statement was the

                                             35
            product of physical or psychological coercion, nor that the officer’s
            conduct in this case overbore his will to resist or otherwise brought
            about a statement not freely self-determined by [appellant].
            Accordingly, the Court finds that the State has met its burden of proof,
            and the motion to suppress will be denied.

         “Those statements that have been held to be improper inducements have involved

promises by the interrogating officers either to exercise their discretion or to convince the

prosecutor to exercise discretion to provide some special advantage to the suspect.” Knight,
381 Md. at 536 & n.14 (compiling a list of statements held to be improper inducements); see

also Winder, 362 Md. at 313-14, 316 (promises of “special consideration in the prosecution

of [a suspect]’s case” and implied promises of guaranteeing suspect’s personal protection

against acts of revenge or going to prison are improper inducements). Beyond this, though,

“‘[c]oercive barnacles’ can take many forms and are not limited to instances in which

interrogating officers promise their assistance to the accused.” Hill, 418 Md. at 80 (quoting

Hillard, 286 Md. at 150). Thus in Hill, the Court of Appeals held that a detective’s promise

(or suggestion) that the victim’s family “did not want to see [the suspect] get into trouble, but

they only wanted an apology” improperly implied that the family would assist the suspect in

“avoid[ing] criminal charges or, at the least, lessen the likelihood of a successful criminal

prosecution.” 418 Md. at 79-10. Thus “special consideration from a prosecuting authority

or some other form of assistance in exchange for the suspect’s confession” is improper. Id.

at 76.




                                               36
       On the other hand, “a promise to a suspect that the interrogator truthfully would

inform the prosecutor that the suspect either did or did not cooperate is not a promise of

special advantage,” and, therefore, not an improper inducement. Knight, 381 Md. at 536.

Further, “an appeal to ‘the inner psychological pressure of conscience to tell the truth does

not constitute coercion in the legal sense.’” Ball, 347 Md. at 179 (quoting Kier v. State, 213
Md. 556, 562 (1957)); see also Smith, 20 Md. App. at 591 (“[A] mere exhortation to tell the

truth [does] not amount to a prohibited inducement.”) (citation omitted).

       In the instant case, after Detective Harris and Sergeant McDonald advised appellant

of his Miranda rights, both orally and in writing via an Advice of Rights form, appellant

waived his rights and agreed to speak with the officers. As the questioning proceeded,

appellant told the police that the incident “wasn’t supposed to be nothing but a robbery.”

Detective Harris then went on at length, speaking largely uninterrupted by either appellant

or Sergeant McDonald:

           At this point, we can’t believe what he said because in my opinion, or
           in our opinion, you could have just went in there, shot the dude, took
           whatever he had. You have no witnesses at that point, and rolled out.
           But, [the driver]’s just saying that you had no intentions other than
           going in there.

                   There are two different charges here. There is a pre-
           meditated going in, blasting somebody away, taking their stuff
           and roll. That’s a bad charge. We go by [the driver’s] story, the
           fact that you went in there, he had no intentions on killing this
           dude. None. Stuff got out of hand, the dude wouldn’t talk, wouldn’t
           putting up what he was saying. The dude is a big dude. You’re kind
           of a slim dude, and he wanted to fight. He wanted to see whether or
           not you had balls enough to pull the trigger. Came after you, you gave

                                             37
a warning shot. He still wouldn’t listen to what you were saying, and
then bam, all hell broke loose. Glass breaking, whole nine.

        That’s a different charge, okay? All I’m saying is, I would
not, if I were you, I would not want us to leave here thinking that
you walked in that house, popped this dude, premeditated, walked
in there, I’m going to kill this cat, take everything in the house, and
roll out. You may never see outside again if you let us leave here
thinking that.

                                 ***

We’re trying to figure out what happened. Did you just go in
there, cold blooded, shot that dude for no reason, or you just went
in there to do what somebody did to you, just to get back on your
feet and get back in the game? Now, like I said, you’re a smart
dude. You can tell if you’re looking at me, I ain’t playing. I’m telling
you. There’s only two ways out of this thing. That you go in
there, gun that man (indiscernible), flat out no heart, cold blooded
like you, like you could care less about life or you were in there
just to do, and you wasn’t even as violent as the person who did
that to you.

                                 ***

We can’t go by what [the driver] said why you were there or what
happened, because they may be trying to cover up, you know, make
it look good for you. Maybe they’re trying to help you out. Hey man,
he didn’t mean to shoot nobody. Man, who, I’m the police. As far as
I’m concerned, you walked up in that joint with the intentions of
killing that dude.

       But I need to hear from you and figure out how sincere you
are that that’s not what you meant to happen. That’s the only
reason why we’re here, and if we were some heartless bastards we
could just, screw it, first degree murder. He went in there. He
premeditatedly killed that dude, and that’s it. We ain’t taking no
deals. We’re walking out the door. We ain’t even talking to you.
Send you straight to jail. I mean, if that’s the way, I mean, but we’re
not like that. We, we want to give people opportunities.

                                  38
                  You’re another black guy. You’re still young, and I want to
           make sure that you get every opportunity to tell us the truth. Tell
           us that you’re not a heartless bastard and went in there and just
           killed that dude. We want to know that.

(Emphasis added).

       Later in the interview, appellant expressed concern to the officers about the potential

consequences of his charges, saying, “You all tell me I’m already being charged with that

shit. No matter what you all find out, they’re going to smoke my boots anyway.” The

officers denied that this was where things stood, and told appellant that his “statement goes

a long way.” Detective Harris then informed appellant of two possible outcomes, as he saw

it: “It could be as simple as a robbery gone bad, or a flat out cold blooded first degree

murder. It’s as simple as that. Robbery gone bad. First degree murder. Prove it.”

Immediately thereafter, appellant stated, “I’m going to tell you all[,]” and confessed that he

shot the victim.

       Appellant claims that “the implication of [what the police told him] is that if

[appellant] were to confess to a robbery gone bad, the police would be able to ensure that

[appellant] would ‘see outside again.’” Appellant also argues that he “was left with the idea

that a deal might be offered, and that his ‘boots might not be smoked’ if he confessed to a

robbery gone bad.” Viewing these claims objectively, we do not agree that Detective

Harris’s statements would cause a layperson to form such beliefs and inferences. Thus, we

conclude that there was no improper inducement made by the State in eliciting appellant’s

confession.

                                             39
       We find Ball v. State of great value in evaluating this issue. In Ball, the police were

investigating a burglary in which the victim was fatally shot multiple times in the torso. 347
Md. at 167. Their investigation eventually led them to the appellant as a suspect, and the

police brought him in for questioning. Id. at 167-68. After properly Mirandizing the

appellant, the interrogating officers presented the appellant with two documents that one of

the officers had prepared ahead of time. Id. at 168. The two documents were organized in

a parallel structure, with each weaving a narrative hypothesizing about what happened during

the shooting. Id. The first document stated that the victim was “brutally killed” in her

parents’ home, and that the appellant “is a cold blooded killer” who “has no regard for human

life” and “would kill again because he liked it.” Id. The second document, by comparison,

painted a softer portrait of the incident. Id. at 169. In this version, the victim was

“accidentally killed,” and the appellant “has had a tough life,” and “didn’t want to” kill the

victim, but did so during a struggle with the victim and “because he was afraid she could

identify him.” Id. One of the detectives testified that, after reading the documents, the

appellant asked him, “what do they do for me.” Id. The detective explained to the appellant

that the documents “were two different ways of characterizing [the appellant].” Id. After

further discussion between the appellant and the police, the appellant orally confessed to

killing the victim and then provided a written confession. Id. at 170, 172. Before trial, the

circuit court denied the appellant’s motion to suppress both the oral and written statements.

Id. at 172. Subsequently, the suspect was convicted of first degree murder and sentenced to



                                             40
death. Id. at 172-73.

       The Court of Appeals affirmed the conviction.           Id. at 207.    Recognizing that

“deception short of an overbearing inducement is a valid weapon of the police arsenal,” the

Court noted that the police “are permitted to trick the suspect into making an inculpatory

statement.” Id. at 178-79 (citations and internal quotation marks omitted). The trickery used

by the police was that both documents presented fact patterns that supported first degree

murder convictions, albeit under different theories—namely, first degree premeditated

murder and felony murder, respectively. See id. at 180. The Court then determined that the

record did not support the appellant’s assertion that the police somehow took advantage of

his ignorance. Id. Instead, the Court explained, “deception short of an overbearing

inducement is a valid weapon of the police arsenal,” and “[s]imilarly, an appeal to the inner

psychological pressure of conscience to tell the truth does not constitute coercion in the legal

sense.” Id. at 178-79. Therefore, the Court concluded that the appellant’s confession was

not rendered involuntary.

       The case before us is strikingly similar to Ball. Here, Detective Harris stated (albeit

more explicitly than the officer in Ball) that there were “two different charges”: “a pre-

meditated” murder that revealed appellant to have “flat out no heart” and be “cold blooded

like [he] . . . could care less about life,” and “shot that dude for no reason,” or an accidental

killing in which appellant went to rob the victim’s house with “no intentions on killing this

dude.” In the latter version, appellant went in “just to get back on [his] feet and get back in



                                               41
the game,” i.e., obtain enough drugs to viably deal them to others for his financial well-being,

but encountered “a big dude” who “wanted to fight” and came after him such that “all hell

broke loose.” What the officers did not tell appellant was that, regardless of whether the

scenario was a “robbery gone bad” or “a flat out cold blooded first degree murder,” appellant

would, just like the suspect in Ball, face the identical criminal penalty (a conviction of first

degree murder), albeit on different theories (first degree premeditated murder versus felony

murder). Such conduct does not constitute an improper inducement under Maryland law.

See id. at 176.

       In addition, we conclude that neither officer promised or even suggested that either

they or someone else involved in the case would assist in obtaining a more favorable

prosecutorial outcome for appellant. Although Detective Harris told appellant that he “may

never see outside again” if the officers were left with the impression that appellant was guilty

of premeditated first degree murder, Detective Harris did not give any indication that he

would obtain special consideration from the court or the prosecutor on appellant’s behalf.

See Hill, 418 Md. at 76. Compare Winder, 362 Md. at 314 (finding improper inducement

where the police told the suspect, among other things, that they were “not interested in

sending [him] to jail for the rest of [his] life,” and repeatedly promised to get “help” for the

suspect, both from the police themselves and from the State’s Attorney’s Office). Instead,

Detective Harris was merely advising appellant of the possible legal consequences of a

verdict of first degree premeditated murder at appellant’s future trial.



                                              42
       Detective Harris further explained during his lengthy comment to appellant that he

wanted to ensure that appellant “get every opportunity to tell us the truth.” This latter

entreaty to appellant’s sense of conscience was among the last words appellant heard before

confessing to killing the victim. Such appeals to conscience are plainly permissible under

our case law. See Kier, 213 Md. at 562.

       Finally, appellant’s statement that the police (and, by proxy, the State) were “going

to smoke [his] boots anyway,” followed by the officers’ denial of that assertion, along with

the suggestion to appellant that his “statement goes a long way,” did not constitute an

improper promise or inducement by the police. Again, neither officer indicated that he would

help appellant with the prosecutor or the court in exchange for his confession. Moreover,

encouraging a suspect to adopt a version of the facts that might mitigate the punishment for

the crime that the suspect committed is not an improper inducement under Maryland law.

See Smith, 20 Md. App. at 591 (holding that a detective’s statement “that the court might take

into consideration a version by the accused of the fire being accidental” was not an improper

inducement); see also Merchant v. State, 217 Md. 61, 69-70 (1958) (holding that an officer’s

statement that he did not know whether or not it would be “easier” on the suspect if he told

the truth, but encouraged the suspect to do so regardless, did not improperly induce a

confession).

       Therefore, we conclude that the police did not make any improper promises or

inducements to secure appellant’s confession. Accordingly, appellant’s confession was not



                                             43
involuntary under Maryland’s nonconstitutional law.

                                        JUDGMENTS OF THE CIRCUIT COURT
                                        FOR PRINCE G EO RG E’S CO UNTY
                                        AFFIRMED; APPELLANT TO PAY COSTS.




                                          44